DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-9 and 17-19 canceled. 
Amendments to claims 3-6 and 16 are entered.
New claims 21-26 are added. 
Claims 1-6, 10-16 and 20-26 are currently pending.  
Response to Remarks
Regarding the prior art rejection, Applicant only takes issue with the term “all-pass filter.”  Given no other substantive arguments, a new reference that was previously listed is simply added to account for “all-pass filter.”
The claim interpretation de novo of predistortion module is updated below.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pre-distortion module in claims 1-6, 10-16 and 20-26.
The term module can be used to indicate software and software does not denote structure and thus considered a nonce term.  
The pre-distortion module has a modifier “predistortion” and functional language “apply a pre-distortion …” Neither the modifier nor the structure denotes structure.
The pre-distortion module can be either software, e.g. digital filter, or structure that represents an actual filter that is of the type an all pass filter.  The specification provides an equation for a frequency response in equation 13.  The specification at para. 42 and dependent claim 3 state that the pre-distortion module can be another all-pass filter.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 10-16 and 20-26 are rejected under 35 U.S.C. 103 as being obvious over Cherniak (US 2021/0173070) filed December 6, 2019 in view of Honcharenko (US 2010/0321107), Hori (US 2004/0100210) and Furstenberg (Phase Correction of Interferograms Using Digital All-Pass Filters).
As to claims 1, 11 and 20, Cherniak teaches a transceiver (Figs. 1-2) for a radar system (title) that provides joint object detection and communication, the transceiver comprising:
a communication signal generator configured to provide a communication signal (Fig. 2 item 120 or 230); 
a pre-distortion module configured to apply a pre-distortion to the communication signal to provide a pre-distorted communication signal (Fig. 3C item 571.  Note that item 540 of Fig. 3 corresponds to item 140 of Fig. 2); a
 linear frequency modulation (LFM) signal generator configured to provide an LFM signal (Fig. 2 “chirp”); 
a mixer configured to mix the pre-distorted communication signal onto the LFM signal to provide a radar signal (Fig. 3C items 576 and 578); 
a transmitter configured to transmit the radar signal into an environment (Fig. 2 item 181); 
a receiver configured to receiver a plurality of reflected images of the radar signal from the environment (Fig. 2 item 191) and to de-ramp the reflected images to provide a plurality of de- ramped reflected images of the radar signal (Fig. 2 item 193), wherein each reflected image includes an associated image of the pre-distorted communication signal (Para. 34 “high-pass injection circuitry 550a includes predistortion circuitry 571 that determines predistortion coefficients to be applied by multipliers (e.g., mixers) 576, 578, to various frequency components of the sequence of frequency offsets off[k] and the modulation signal mod[k]. The pre-distortion circuitry 571 determines coefficients to minimize the sensed phase error signal e[k].”); and 
an (Fig. 2 item 194), .
In the same field of endeavor, Honcharenko further teaches “The engine 530 computes the necessary linear compensation and provides this information to digital compensation filters 543 and 544. In the illustrated embodiment, the filters 543 and 544 are multiple tap digital finite impulse response filters (FIR filters). The digital finite impulse response filters 543 and 544 use the filter coefficients computed by engine 530. For example, each filter 543, 544 may be comprised of multiple complex coefficients that each represents a filter tap. The preferred number of taps in the filters 543, 544 may be dependent on the flatness of the system, but the actual number of taps implemented in a specific embodiment is a matter of design choice. In the illustrated embodiment, the compensation filters 543, 544 can be configured so that they have unequal gains. Selectively setting the gains of each of the compensation filters 543, 544 using the signals provided by the engine 530 can therefore modify the differential gain of the signals to compensate for relative imbalances in the gain along the two signal paths. In the illustrated embodiment, the output signals, u.sub.1,2(t), of the compensation filters 543, 544 are substantially gain, phase and time aligned compensated signals and thus the signals, u.sub.1,2(t), are substantially aligned (Para. 41).” Honcharenko also teaches “Each path in the TX chain has a pre-distortion block 550 present to modulate the phase of each path as a function of the final envelope, i.e., the blocks 550 provide nonlinear phase pre-distortions that are applied using the various signals provided to the blocks 550. In various alternative embodiments, the blocks 550 correct the effects of non-linear phase leading/lagging introduced by the combiner and/or any other elements in the system. Additionally, the phase compensation can be used to correct phase impairments introduced by final filtering. Filtering, or sampling at rate R.sub.1, reduces the available bandwidth, thereby impressing a small degree of amplitude modulation on the desired constant envelope signals. The amplitude modulation appears as a phase modulation at the amplifier device because the device turn-on time shifts as a function of the amplitude. This shift in the turn-on time appears as a phase modulation that can be substantially compensated by the pre-distortion engine 545 and the pre-distortion blocks 550, which can be configured to account for the effects of the combiner, the bandwidth limitations, and the composite phase impairments as a function of envelope (Para. 43).”  Honcharenko also teaches “Another portion of the input signal provided at the node 505 is delayed by the delay 518 and then provided to a pre-distortion (PD) engine 545. In the illustrated embodiment, the pre-distortion engine 545 is a phase pre-distortion engine 545. However, in alternative embodiments, the pre-distortion engine 545 may apply signal pre-distortion, path pre-distortion, gain/phase pre-distortion, and the like. The amount of delay provided by the delay 518 is determined so that the phase pre-distortion provided by the engine 545 is applied to the appropriate portion of the signal.”
In view of the teachings of Honcharenko, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply phase correction by the predistortion circuit to any component including a filter, e.g. items 543 and 544, as taught by Honcharenko in order to reduce or eliminate distortion caused by electronic components thereby improving signal-to-noise.  It would also have been obvious to apply a delay so that the pre-distortion provided would be applied to the correct portion of the signal thereby improving the efficiency and accuracy of the predistortion circuit.
The Examiner believes that the inverse phase correction is inherent but as a matter of compact prosecution will introduce another art that specifically mentions the inverse phase correction.  
In the same field of endeavor, Hori teaches “shown in FIG. 13 is characterized in that between the band limiting filter 105 and the digital-to-analog converter 1204 in the embodiment of FIG. 12, there is arranged a digital predistortion device 1200 having an inverse function of nonlinear input-output characteristic of the power amplifier 1207 as the input-output characteristic. The input-output characteristic of the power amplifier 1207 has non-linearity in a monotone increasing area except saturation of output in many instances. When such a power amplifier is used, it is possible to prevent saturation distortion from occurring by the embodiment of FIG. 12, but distortion based on the non-linearity occurs. For this reason, there is arranged the digital predistortion device 1200 having an inverse function of nonlinear input-output characteristic of the power amplifier 1207 as the input-output characteristic between the band limiting filter 105 and the digital-to-analog converter 1204, whereby as a result, it becomes possible to completely linearize the amplitude component below the peak factor, making it possible to prevent distortion from occurring in terms of the principle because the peak factor reduction device 100 operates on the saturation distortion while the digital predistortion device 1200 operates on the non-linear distortion (Para. 60.  See also Para. 15).”  
In view of the teachings of Hori, it would have been obvious to a person having ordinary skill at the time of filing to apply the inverse phase pre-distortion technique taught by Hori to the predistortion circuit as taught by Cherniak in view of Honcharenko in order to cancel out non-linear phase preventing distortion caused by components such as the filter thereby improving signal-to-noise.  Also, it would have been obvious to substitute the band limiting filter as taught by Hori with the low pass filter as taught by Cherniak because band limiting or band pass are more flexible for designing frequency bands, allows for both low and high bass filtering and prevents interference from items such as clutter that occur in low frequencies.  
The combination of prior art including the cited filter, e.g. item 543-544, of Honcharenko does not specifically mention an all-pass filter.  
In the same field of signal processing, Furstenberg teaches phase correction via an all-pass filter that can be done in both the frequency domain and the time domain.  See at least Page 316, equations 1 – 2 and Fig. 1.  
In view of the teachings of Furstenberg it would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the cited filter, e.g. 543 and 544, as taught by Honcharenko as part of a combination of Cherniak in view of Honcharenko and Hori in order to us an all-pass filter thereby improving stability and performance in noisy signals.  See Furstenberg Pages 316 and 318.  All-pass filtering also have a well-known benefit of equalization because all-phase filters can flatten a delay curve of a signal without changing the amplitude further suggesting that the FIR filter 543 and 544 as taught in Honcharenko were likely to have been all-pass filters.  Another well-known benefit is that all-pass filters can be realized with only passive components without need for active components thus reducing cost.  
As to claims 2, 12 and 21, Cherniak in view of Honcharenko, Hori and Furstenberg teaches the radar system of claim 1, 11 and 20, wherein the pre-distortion module is further configured to apply the pre-distortion to the communication signal in a time domain (Cherniak: Para. 34 states that the pre-distortion circuitry 571 applies coefficients to a modulation signal which is fed to mixers 576 and 578 which is a time signal.  And, Furstenberg Eqs. 1 – 3).
As to claims 3, 13 and 22, Cherniak in view of Honcharenko, Hori and Furstenberg teaches the radar system of claim 2, 11 and 20, wherein the pre-distortion module comprises another all-pass filter (Honcharenko: Para. 35 and Fig. 5 shows two filters for the I-component and Q-component paths.  The all pass filter as taught by Furstenberg can be used in any or multiple stages for improved stability and for other benefits as mentioned in independent claims.  And, Furstenberg Eqs. 1 – 3.).
In view of the teachings of Honcharenko, it would have been obvious to have an I-channel and Q-channel in order to keep track of phase and as such each path would necessarily require its own filter thus making a total of at least two filters.  
As to claims 4, 14, and 23 Cherniak in view of Honcharenko, Hori and Furstenberg teaches the radar system of claim 1, 11 and 20, wherein the pre-distortion module is further configured to apply the pre-distortion to the communication signal in a frequency domain (Furstenberg Eqs. 1 – 3).
As to claims 5, 15 and 24, Cherniak in view of Honcharenko, Hori and Furstenberg teaches the radar system of claim 4, 11 and 20, wherein the pre-distortion module is further configured to apply the pre-distortion to the communication signal by multiplying a frequency domain spectrum of the communication signal with the inverse of the non-linear phase response of the all-pass filter (Furstenberg Eq. 8 and related passages Page 317 “the exact opposite of the phase curve”  The motivation to combine would be the same as in the independent claims because one of ordinary skill understands that phase correction requires adjustment via multiplication of an inverse or opposite phase.).
As to claims 6, 16 and 25, Cherniak in view of Honcharenko, Hori and Furstenberg teaches the radar system of claim 1, 11 and 20, further comprising: an analog-to-digital converter configured to digitize the filtered signal to provide a digital representation of the filtered signal (Cherniak: Figs. 1-2); and 
a delay correction module configured to align all of the received communication signals in the digital representation of the filtered signal to provide an aligned digital signal (Honcharenko: Fig. 5 item 519 – them motivation is the same as with claim 1).
As to claims 10 and 26, Cherniak in view of Honcharenko, Hori and Furstenberg teaches the radar system of claim 1, wherein the radar system comprises an automotive platform (Cherniak: Para. 2 “sensor-equipped radar”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648